11th
Court of Appeals
                                                                  Eastland,
Texas
                                                                        Opinion
 
In re: 
Raymond Johnson
No. 
11-02-00271-CV B
Original Proceeding
 
Relator has filed in this court a joint
agreed motion to dismiss his petition for writ of mandamus.  Relator states that he and the real party in
interest have reached a settlement which includes all the claims in this
mandamus action.  The motion is signed
by both relator and the real party in interest.
The motion is granted, and the petition for
writ of mandamus is dismissed.
 
PER CURIAM
 
October 31, 2002
Do not publish.  See TEX.R.APP.P. 47.3(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.